DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated August 22, 2022 in which claims 1 and 14 were amended, and claims 21 and 22 were added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono (U.S. Pub. 2011/0256344) in view of Sato (JP 2004-306137).
Regarding claim 1, Ono [Figs.1-4] discloses a method for producing holes in a board-shaped base substrate of an interposer which is adapted for electrical connection between a CPU chip and a circuit board, the method comprising the steps of:
providing the board-shaped base substrate [1; 12] to be perforated, the board-shaped base substrate being made of glass and having a first board surface [1a] and a second board surface [1b] opposite the first board surface;
aligning laser [11] beams to predetermined perforation points of the board-shaped base substrate [Para.48];
triggering focused laser pulses in a wavelength range between 1600 and 200 nm in which the glass is at least partially transparent and with a radiation intensity that causes local non-thermal destruction of the glass along filamentary channels at the predetermined perforation points [Paras.39,58-59,61];
widening the filamentary channels from both the first and second board surfaces to a desired diameter of the holes [Paras.72-73; Ono discloses controlling the number of shots and emission time, thus widening the filamentary channels to a desired diameter of the holes].

Ono fails to explicitly disclose widening the filamentary channels from both the first and second board surfaces to a desired diameter of the holes so that the holes have a cylindrical shape.  However, Sato [Figs.2(a)-(d)] discloses and makes obvious a method for producing holes in a board-shaped base substrate of an interposer comprising widening the filamentary channels [Ha] from both the first and second board surfaces to a desired diameter of the holes so that the holes [H] have a cylindrical shape.  It would have been obvious to include the teaching of Sato to provide a more reliable and robust conductive via for bump connection.  It has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-7 and 9-13, Ono and Sato disclose
wherein the widening step comprises electro-thermal heating and evaporation of perforation material in the filamentary channels due to dielectric breakdowns [Sato; Abstract];

wherein the widening step comprises directing reactive gases onto the filamentary channels [Sato; Abstract];

wherein the widening step comprises etching [Sato; Abstract];

wherein the board-shaped base substrate [1] is made of a single layer of glass having a first and a second substrate surface [Ono; Fig.1];

wherein the board-shaped base substrate has transversely to the first and second substrate surfaces a number of holes extending through the single layer thickness and forming inner hole walls that make edges to the first and second surfaces [Ono; Figs.1,4];

further comprising forming conductive paths on the first substrate surface and through the holes to the second substrate surface [Ono; Paras.2,77];

wherein the board-shaped base substrate has a coefficient of thermal expansion ranging from 3.1 x 10-6 /K to 3.4 x 10-6 /K [Ono; Paras.13-14];

wherein the number of holes ranges from 10 to 10,000 cm-2 [Ono; Para.32];

wherein the holes having diameters that range from 20 µm to 200 µm [Ono; Paras.27-28];

wherein the holes have a center-to-center distance between the holes in a range from 50 µm to 700 µm [Ono; Paras.27-32; Appears obvious based on the hole diameters and hole densities];

wherein the step of aligning the laser beams comprises aligning a multiple laser beam array [Mask 13; array of 16x40 holes] [Ono; Paras.82-86; Fig.4].

Claims 8, 14-16, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono (U.S. Pub. 2011/0256344) in view of Sato (JP 2004-306137), and further in view of Shibayama (U.S. Pat. 7545044).
Regarding claims 8 and 14-16, Ono [Figs.1-4] and Sato [Figs.2(a)-(d)] [Discussed above] discloses a method for producing holes in an interposer adapted for electrical connection between a CPU chip and a circuit board, comprising:
providing a single-layered board-shaped base substrate made of glass having a first and a second board surface;
aligning laser beams to predetermined perforation points of the base substrate;
triggering focused laser pulses in a wavelength range between 1600 and 200 nm in which the glass is at least partially transparent and with a radiation intensity that causes local non-thermal destruction of the glass along a filamentary channel at each of the predetermined perforation points;
widening the filamentary channels to holes that extend transversely through the base substrate between the first and second board surfaces, the holes numbering from 10 to 10,000 per cm-2, having diameters from 20 µm to 200 µm, and having distances as measured from center to center from 50 µm to 700 µm [Discussed above in claims 10-12],
wherein the widening is performed from the first and the second board surface so that the holes have a cylindrical shape [Discussed above];

wherein the widening step comprises electro-thermal heating and evaporation of perforation material in the filamentary channels due to dielectric breakdowns [Sato; Abstract];

wherein the widening step comprises directing reactive gases onto the filamentary channels or etching [Sato; Abstract].

Ono discloses conductive vias for electrical connection.  Ono fails to explicitly disclose applying a layer of conductive paths on the first board surface, wherein the conductive paths on the first board surface extend into the holes and therethrough to the second board surface to form connection points for the CPU chip.  However, Shibayama [Figs.1-4] discloses a method comprising applying a layer of conductive paths [23] on the first board surface, wherein the conductive paths on the first board surface extend into the holes [21] and therethrough to the second board surface to form connection points [22] for the CPU chip [30].  It would have been obvious to include the teaching of Shibayama to provide a conductive via and via wiring for bump connection to a CPU chip.  It has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 21-22, Ono and Sato disclose widening the filamentary channels, but fail to explicitly disclose wherein the holes have at the first and second board surfaces, a conical or crater-shaped inlet and outlet to the hole, respectively, and wherein the holes have inner wail in the center with a cylindrical shape.
However, Shibayama [Fig.4B] discloses wherein the holes have at the first and second board surfaces [20a,20b], a conical or crater-shaped inlet and outlet [20d,20e] to the hole, respectively, and wherein the holes have inner wall in the center [20c] with a cylindrical shape.  It would have been obvious to provide the through holes as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822